

Exhibit No. 10.2
Amendment to Maroney Employment Agreement
 
AMENDMENT NUMBER 1
TO THE
GYRODYNE COMPANY OF AMERICA, INC.
 AMENDED AND RESTATED EMPLOYMENT AGREEMENT
DATED JANUARY 23, 2003 FOR STEPHEN V. MARONEY
 
WHEREAS, Stephen V. Maroney (the "Executive") executed an amended and restated
Employment Agreement (the "Agreement" or the "Employment Agreement") with
Gyrodyne Company of America, Inc. (the "Company") effective as of January
23, 2003; and
 
WHEREAS, Section 409A of the Internal Revenue Code (the "Code") was enacted as
part of the American Jobs Creation Act of 2004 ("AJCA"); and
 
WHEREAS, Section 409A made several changes to nonqualified deferred compensation
arrangements, including employment agreements with severance provisions,
requiring amendments to be made to avoid adverse tax consequences to the
Executive; and
 
WHEREAS, the Company is willing to make several changes to the Employment
Agreement, as addressed in this Amendment Number 1, to help the Executive avoid
immediate taxation, a 20% excise tax, and underpayment of interest penalties in
the event that any payments or provisions of the Employment Agreement do not
comply with Section 409A of the Code; and
 
WHEREAS, the parties acknowledge that the intent of this Amendment is not to
change the provisions of the Employment Agreement, except to the extent
necessary to avoid adverse tax consequences and/or to delay certain payments,
due to the potential status of the Executive as a "Specified Employee" under
Section 409A
 
NOW, THEREFORE, in consideration of the mutual provisions contained herein, the
parties agree to amend the Employment Agreement as follows:
 
1.
Specified Employee. The parties acknowledge that the Executive is currently a
"Specified Employee" as defined under Section 5(b) below.

 
2.
Good Reason Termination. Section 3.l(E) provides that the Executive may
terminate the Executive's employment for "Good Reason" at any time upon 10 days
written notice to the Company. Good Reason is defined to include a material
change in the Executive's duties, the relocation of the Company's office outside
of a 25 mile radius of its current offices, and the Company's breach of any
material terms of this Agreement, including the Company's obligation to provide
indemnification and advancement of expenses.



In order to comply with the safe harbor "Good Reason" provisions contained in
Final Treasury Regulation Section 1.409A-l,
 
the Executive's Separation from Service shall be "treated" as an involuntary
termination if the following "safe harbor" events occur to ensure that a Good
Reason termination exists:


1

--------------------------------------------------------------------------------


a.
The Executive must provide notice of the existence of the Good Reason condition
within a period not to exceed30 days of its initial existence (in lieu of the
prior 10 day period).

 
b.
The Company shall be provided a period of30 days during which it may remedy the
condition entitling the Executive to terminate employment for Good Reason.

 
c.
The Executive must Separate from Service within a limited period of time, not to
exceed60 days following the reason for the Good Reason termination.

 
d.
The amount, timeand form of payment upon a voluntary separation from service for
Good Reason shall be identical to the amount, time and form of payment upon an
involuntary separation from service.



3.
Change in Control.

 
a.
Defined. Section 3.1(F) provides that in the event of a Change in Control, the
Executive may terminate the Executive's employment upon 30 days prior written
notice of termination delivered not later than 3 months following a Change in
Control. The Change in Control window period is revised to 90 days within any
Change in Control to comply with Section 409A.

 
A Change in Control shall continue to be defined as provided in Section 3.1(F).
A Change in Control shall also include the first to occur of any event described
as either a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, as defined
under Section 409A of the Code.
 
b.
Notice Provisions. Similar to a termination for Good Reason, the Executive must
satisfy the provisions of Sections 2 and 3 of this Amendment in the event the
Executive wishes to terminate the Executive's employment following a Change in
Control.

 
4.
Severance Benefits. Section 3.2 provides that if the Executive's employment is
terminated without cause (except in the event of death or Disability) or if the
Executive's employment is terminated by the Executive for Good Reason or
following a Change in Control, certain severance benefits are provided. Based
upon Section 409A, the new severance benefits shall be as follows:

 
a.
The original Employment Agreement provides the Company would pay the Executive,
on or before the date of termination, a lump sum payment equal to the sum of:

 
i.
The Executive's base salary and accrued vacation pay through the Termination
Date (i.e., a "Separation from Service"); and

 
2

--------------------------------------------------------------------------------


ii.
3 times the Executive's base salary.

 
In order to comply with Section 409A, severance benefits shall be paid in a
single lump sum cash payment, to the extent the benefits do not exceed .the
lesser of the Executive's salary for the past2 years or two times the Section
401(a)(17) limitations, which amounts can be paid within the 6 month period
during which benefits may generally not be paid to Specified Employees. To the
extent benefits exceed such limitation (which is a maximum of $460,000 in 2008
and $490,000 in 2009), the balance of any lump sum payments shall be paid after
the expiration of the 6 month period following a Separation from Service, in a
single lump sum payment on the 15th day of the 7th month following a Separation
from Service, with interest equal to prime plus 2% for the delay in making
payments on the date of termination.
 
b.
The Company previously agreed to continue to provide the Executive and his
eligible spouse and dependents, for a period of 3 years, with the medical,
hospitalization, dental and life insurance coverage in effect on the date of a
termination. To the extent the Executive could not be provided such benefits,
the Company is required to provide the economicequivalent of the benefits the
Executive or the Executive's family would otherwise have been entitled to
receive under such programs. However, such benefits were to be terminated on the
date or dates the Executive becomes "eligible" to receive equivalent coverage or
benefits under the plans and programs with a subsequent employer at an
equivalent cost to the Executive (such coverage and benefits to be determined on
a coverage-by-coverage, or benefit-by-benefit, basis). Section 409A permits
certain welfare benefits to be paid following a Separation from Service, as long
as such benefits are generally paid by the end of the second calendar year
following a termination of employment Based upon Section 409A, the Company
agrees to provide medical, hospitalization and dental coverage as permitted
under COBRA or New York State continuation coverage until the expiration of the
period in which such benefits may be continued. Thereafter, all benefits shall
be continued as required under the Employment Agreement, with any payments being
made as of the first day of each month which shall be deemed to be the
applicable "fixed payment date" to avoid any deferral of compensation.



c.
The Company was required to reimburse the Executive for business expenses
incurred but not paid prior to a termination of employment, which shall remain
unchanged.

 
d.
Until the3rd anniversary of the Termination Date, the Company was required to
continue to provide the Executive with an automobile or travel allowance as an
in effect prior to a termination of employment. This is neither a de minimus
benefit nor a benefit anticipated to be extended following a Separation from
Service under Section 409A. Accordingly, in lieu of the original promise, the
Company agrees to provide the Executive with an amount equal to the monthly
average cost



3

--------------------------------------------------------------------------------


for maintaining a car, which shall be a fixed amount determined at the time of
termination, which shall be paid as of the first day of the month following a
Separation from Service for a period of 3 years, as fixed payment dates, subject
to any delay in payments for Specified Employees, which delayed payment shall be
made as permitted under Section 4(a) above.
 
e.
The Employment Agreement required the Company to provide or pay for the cost of
office space and the salary for an administrative assistant, consistent with the
office and administrative assistant provided prior to the termination for a
period of 1 year. The payment for such benefits shall be made in a single lump
sum cash payment within 30 days after a Separation from Service to avoid any
deferral of compensation under Section 409A of the Code, subject to any delay in
payments for Specified Employees, which delayed payment shall be made as
permitted under Section 4(a) above.

 
f.
Notwithstanding any provisions to the contrary, any benefits payable upon a
voluntary or involuntary termination of employment shall be payable at the same
time, 'in the same manner, regardless of the reason, for termination, including
Good Reason termination.



Notwithstanding any provisions to the contrary, the Executive shall be entitled
to any other rights, compensation of benefits as may be due the Executive in
accordance with the terms and provisions of any other agreements, plans or
programs of the Company, other than any severance benefit programs, to the
extent originally required under the Employment Agreement.
 
5.
Definitions. Due to the changes enacted under Section 409A of the Code, the
following new definitions are added to the Employment Agreement:

 
a.
"Separation from Service" or Termination of Employment means the Executive is no
longer employed by Gyrodyne or any Related Entities within or outside of the
United States on account of a termination of employment, retirement, Disability
or death. Consistent with Treasury Regulation Section 1.409A-l, or any
subsequent guidance under Section 409A of the Code, no Separation from Service
shall occur if the Executive continues to perform services as a consultant or an
employee in accordance with the following rules:

 
i.
Leave of Absence. For purposes of Section 409A, the employment relationship is
treated as continuing in effect while the Executive is on military leave, sick
leave, or other bona fide leave of absence, as long as the period of leave does
not exceed 6 months, or if longer, as long as the Executive's right to
reemployment with the Employer provided either by statute or contract.
Otherwise, after a 6 month leave of absence, the employment relationship if
deemed terminated.

 
 
4

--------------------------------------------------------------------------------


ii.
Part-Time Status. Whether or not a termination of employment occurs is
determined based upon all facts and circumstances. However, in the event that
services provided by the Executive are insignificant, a Separation from Service
shall be deemed to have occurred. For purposes of Section 409A, if the Executive
is providing services to Gyrodyne or any Related Entities at a rate that is at
least equal to 20% of the services rendered, on average, during the
immediately preceding 3 full calendar years of employment (or such lesser
period), and the annual compensation for such services is at least 20% of the
average annual compensation earned during the final 3 full calendar years of
employment (or such lesser period), no termination shall be deemed to have
occurred since such services are not insignificant.

 
iii.
Consulting Services. Where the Executive continues to provide services to
Gyrodyne or any Related Entities in a capacity other than as an employee, a
Separation from Service shall not be deemed to have occurred if the Executive is
providing services at an annual rate that is 50% or more of the services
rendered, on average, during the immediately preceding 3 full calendar years of
employment. (or such lesser period) and the annual remuneration for such
services is 50% or more of the annual remuneration earned during the final 3
full calendar years of employment (or such lesser period).

 
b. 
"Specified Employee” means a Key Employee, as defined under Section 416 of the
Code, who is employed by Gyrodyne or any Related Entities which has its stock
publicly traded on an established securities market. The stock of Gyrodyne
Company of America, Inc., is traded on the NASDAQ Exchange. For purposes of the
Agreement, the "Specified Employee Identification Date" shall be each December
31, and the "Specified Employee Effective Date" shall also be December 31.
Specified Employees shall be determined by the Compensation Committee on an
annual basis for purposes of all nonqualified deferred compensation plans and
any other programs in accordance with the provisions of Section 409A of the
Code.

 
6. 
Indemnification. Section 8 of the Employment Agreement provides that the Company
shall provide certain indemnification to the Executive in the event of a threat,
suit or proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding"). Section 409A specifically permits the indemnification of
executives, either directly or through the provision of insurance, without
triggering any adverse tax consequences. Accordingly, this provision shall
continue, to the extent not otherwise determined to result in adverse tax
consequences on the Section 409A.

 
7. 
Advancement of Expenses. Section 8(E) provides that the Company shall pay
certain expenses to the Executive, in advance, if requested by the Executive in
connection with any proceedings. The Executive shall be entitled to advancement
for expenses, subject to



5

--------------------------------------------------------------------------------


any delay in payments for Specified Employees, which delayed payment shall be
made as permitted under Section 4(a) above.
 
8.
Counsel Fees. Section 8(G) provides that the Company shall pay any fees or
expenses incurred by the Executive for any attorney, incurred in connection with
any proceedings. Similar to the indemnification provisions above, the Company
agrees to reimburse, consistent with provisions of the Employment Agreement,
subject to any delay in payments for Specified Employees, which delayed payment
shall be made as permitted under Section 4(a) above.

 
9.
Legal Fees and Expenses. In addition to the legal fees and expenses incurred in
connection with any proceedings, in the event of any disputes between the
Company and the Executive, the Company agrees to reimburse the Executive for all
legal fees and expenses reasonably incurred by the Executive, but only if the
Executive is successful with respect to substantially all of the Executive's
claims. The Company shall reimburse the Executive for such expenses, subject to
any delay in payments for Specified Employees, which delayed payment shall be
made as permitted under Section 4(a) above.



10.
Section 409A Compliance. It is intended that the Employment Agreement shall
comply with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If any additional
amendments are necessary for the Agreement to comply with Section 409A, the
parties hereto shall negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent
reasonably possible. No action or failure to act, pursuant to this Section 10
shall subject the Company to any claim, liability, or expense, and the Company
shall not have any obligation to indemnify or otherwise protect the Executive
from the obligation to pay any taxes pursuant to Section 409A of the Code.

 
With regard to any provision herein the provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code:
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause: (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Section 1 05(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive's taxable year following the taxable year in which the expense was
incurred.
 
11.
Specified Payment Date. To the extent that any payments are required
hereinunder, such payments shall be deemed to be properly made as long as they
are made within a period of 30 days following the date specified in this
Agreement for payment.

 
 
6

--------------------------------------------------------------------------------


12.
Effective Date. This Amendment Number 1 shall be effective as of the last date
it is executed by either party, as indicated below.



IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment
Number 1 to be executed as reflected below.





 
GYRODYNE COMPANY OF AMERICA, INC.
   
Date: 12-31-08
BY: /s/ Ronald Macklin
 
Ronald Macklin
 
Chairman, Compensation Committee
   
Date: 12-31-08
/s/ Stephen V. Maroney
 
Stephen V. Maroney

 
 
7
 